Whiteielb, C. J.,
delivered the opinion of the court.
Section 2303 of the Code of 1906 is not merely a remedial statute as'contradistinguished from a penal statute. It confers the right of action on the wife or children of the party paying money on a future transaction, and on the party himself, to sue for and recover such money. At the time of the institu*756tion of this suit, some months prior to October 1, 1906, there was no such right of action recognized by the laws of this state. See § 2116 of the Annotated Code of 1892, the cases of Lemonius v. Mayer, 71 Miss., 514, 14 South., 33, and Campbell v. Bank, 74 Miss., 526, 21 South., 400, 23 South.; 25, and § 2114 of the Annotated Code of 1892. The legislature plainly intended by sec. 2303, Code, 1906, to confer upon the. parties named the right of action “to recover any money, property, or other valuable thing lost, paid, or delivered from the parties knowingly receiving the same” in any transaction known as “future deals.” In this case the widow sued to recover under the laws of Tennessee, which confer the same right, and this action was brought in this state to enforce that judgment founded on future dealings at a time when no such right was conferred by the laws of this state. We do not decide at this time anything as to the right of the widow to maintain this action if she shall sue anew, now that sec. 2303 has become a part of our law and does confer this right. This decision is not' to be understood as in any way prejudicing her right to bring such suit now.

Affirmed.